Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6-26-20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants incorporation by reference statement was not present on the filing date of the international application and is therefore new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Janarthanan et al. (US 6503628), cited by applicants.
The reference discloses a composition for plating (abstract) containing 51-90 parts of polycarbonate, greater than 0 parts to 30 parts of a component “B” as in applicants “aromatic vinyl copolymer resin” which may include aromatic vinyl monomers and acrylonitrile  (column 1, line 60 to column 2, line 8); 5 to 30 parts of a “first graft polymer” containing a “graft base” and a graft phase which may be formed from at least one monomer including aromatic vinyl monomers and a number of other monomers .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Janarthanan et al. (US 6503628), cited by applicants in view of Kim et al. (US 20160340508), cited by the examiner.
The primary reference does not disclose Izod impact strengths as in claim 4. The secondary reference discloses a polycarbonate composition having Izod impact strengths of 50-70 kgfcm/cm at paragraph 66. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to confer the impact strengths of the secondary reference on the compositions of the primary reference since these .
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


JCM
2-16-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765